Montgomery, J.
A divorce absolute was granted to complainant, together with an award of alimony of the household goods, the homestead, $2,000 in cash, and $25 per month until the elder of the two children of the parties should reach the age of 17 years, and $12.50 per month thereafter until the younger should reach the age of 16 years. We are asked to review this award of alimony, and to reduce the amount. The property of defendant consisted at one time of the homestead, which we find to be worth about $1,200; two lots and a house in the city of South Haven, directly opposite the homestead, worth about $1,700; four lots in Chicago worth about $500; a small farm on the lake shore south of South Haven, which was not productive of an income more than sufficient to pay taxes, and a small return in addition upon which the estimates vary radically. This property, as a farm, would be highly valued at $2,250, but it is shown to have a larger speculative value as resort property. The demand for property for such use is shown to have been very little during the last two years. We are satisfied that as an available asset with which to meet the charges imposed by the decree it would be wholly unsafe to estimate this property as worth more than $5,000. Defendant also had in cash about $300, making a total of property to be considered $8,700. Defendant owes $1,147, léaving the net worth $7,553, aside from household furniture. We have included the homestead although the title stands in the *728name of the two parties as tenants in the entirety for the reason that the title once stood in defendant and was conveyed to complainant upon no consideration except the discontinuance of a prior divorce suit. We have then a net estate of $7,553 to be considered.
It is obvious that this estate cannot be divided so as to produce an income sufficient to support complainant and the two children in any reasonable style of living and leave to the defendant any means of support except his own labor. He is shown not to be physically able to perform hard manual labor, but is capable of earning some income in other service. He is 52 years of age, and complainant 47. She is apparently capable of doing something toward her own support. In these circumstances we think a fair allowance to complainant will be the homestead and household furniture, and an additional sum of $1,000. Defendant should also be required to give security to pay into complainant’s hands $8 per month for the use of each child until they shall, respectively,' reach the age of 16 years. The complainant, as a condition to the receipt of these items, should be required to release her dower interest in defendant’s lands.
The decree is so modified.
Carpenter, C. J., and McAlvay, Ostrander, and Moore, JJ., concurred.